          Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 1 of 34



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
ALAN TAVERAS,

                                   Plaintiff,                   FIRST AMENDED COMPLAINT
                                                                FOR INJUNCTIVE AND
                 -against-                                      DECLARATORY RELIEF

NEW YORK CITY, New York,
DERMOT SHEA, in his official capacity as
Police Commissioner, and all successors
therein, JONATHAN DAVID, in his official                        Case No.: 20 Civ. 1200 (KPF)
capacity as Director, NYPD License Division,
and ASIF IQBAL, in his official capacity as
Executive Director, License Division Rifle/
Shotgun Section,
                                    Defendants.
 -----------------------------------------------------x

        Plaintiff, ALAN TAVERAS, by and through his attorneys, states as his First

Amended Complaint for declaratory and injunctive relief against the defendants as follows:

                                       NATURE OF THE ACTION

        1.       This is an action for declaratory and injunctive relief to (i) declare defendants’

denial of the plaintiff’s application to possess a rifle and/or shotgun unconstitutional and in

violation of his preexisting, fundamental rights as protected by the Second and Fourteenth

Amendments; (ii) declare 38 RCNY 3-03(f), 38 RCNY 3-03(g), and New York City

Administrative Code (“NYC”) 10-303(a)(2), NYC 10-303(a)(6), NYC 10-303(a)(7), NYC 10-

303(a)(9) and NYC 10-303(g), collectively and individually, facially unconstitutional,

burdensome, and in violation of fundamental rights protected by the Second and Fourteenth

Amendments; (iii) declare 38 RCNY 3-03(f), 38 RCNY 3-03(g), and NYC 10-303(a)(2), NYC

10-303(a)(6), NYC 10-303(a)(7), NYC 10-303(a)(9), and NYC 10-303(g), individually and

collectively, facially unconstitutional and as applied to the plaintiff; (iv) declare 38 RCNY 3-



                                                          1
         Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 2 of 34



03(f), 38 RCNY 3-303(g), and NYC 10-303(a)(2), NYC 10-303(a)(6), NYC 10-303(a)(7), NYC

10-303(a)(9), and NYC 10-303(g) individually and collectively, invalid, null, and void as

preempted by New York State Penal Law; and (v) declare 10-303(g) unconstitutional, null, and

void allowing and/or requiring the suspension or revocation of a Rifle/Shotgun Permit “upon

evidence of any other disqualification set forth in subdivision (a)” to the extent that the

provisions of 38 RCNY 3-03(f), 38 RCNY 3-03(g), and NYC 10-303(a)(2), NYC 10-303(a)(6),

NYC 10-303(a)(7), and NYC 10-303(a)(9) provide any basis for such suspension or revocation.

       2.      This action further seeks to (i) enjoin the defendants, their officers, agents,

servants, employees, and all persons acting in concert with the defendants who receive actual

notice of the injunction, from enforcing and implementing 38 RCNY 3-03(f), 38 RCNY 3-03(g),

and NYC 10-303(a)(2), NYC 10-303(6), NYC 10-303(7), NYC 10-303(9), and NYC 10-303(g);

(ii) enjoin the defendants, their officers, agents, servants, employees, and all persons acting in

concert with the defendants who receive actual notice of the injunction, from enforcing and

implementing Penal Law §265.01(1), §265.01-b, §265.02(5)(i), §265.03(2), §265.04(2),

§265.15(6) against law-abiding individuals, having no enumerated state or federal statutory

prohibitors to firearm possession who have been denied a Rifle/Shotgun Permit for their

residence under the provisions of 38 RCNY 3-03(f), 38 RCNY 3-03(g), and NYC 10-303(a)(2),

NYC 10-303(6), NYC 10-303(7), NYC 10-303(9), and NYC 10-303(g) who also possess rifles

and/or shotguns inside of their residence for self-defense without a Rifle/Shotgun Permit.

                                 JURISDICTION AND VENUE

       3.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331, §1343, §2201, §2202 and 42 U.S.C. §1983 and §1988.

       4.      Venue lies in this Court pursuant to 28 U.S.C. §1391.



                                                  2
         Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 3 of 34



                                            PARTIES

       5.      Plaintiff, Alan Taveras, is a natural person, a citizen of the United States and of

the State of New York, and a resident of Bronx County, New York.

       6.      Defendant New York City, New York is a municipal corporate subdivision of the

State of New York duly existing by reason of and pursuant to the laws of the State.

       7.      Defendant Dermot Shea (“Commissioner Shea”), who is sued herein in his official

capacity only, is the Police Commissioner of the New York Police Department

(“NYPD”). In that position, Commissioner Shea has personal authority and control over the

creation and implementation of the policies and procedures for the registration of rifles and

shotguns, as well as handguns, for the five (5) boroughs comprising New York City: the counties

of Bronx, New York, Richmond, Kings, and Queens (the “City” or “New York City”).

       8.      Commissioner Shea is a policy maker with respect to the customs, policies, and

procedures promulgated by and through the NYPD Rifle/Shotgun Division and the NYPD

Appeals Unit related to the issuance of Rifle/Shotgun Permits in New York City. Commissioner

Shea has no state statutory authority to create or implement any requirement that the residents of

New York City obtain a permit to possess rifles and/or shotguns.

       9.      At all times relevant to the facts pleaded herein, James O'Neill ("Commissioner

O'Neill") referenced throughout the below allegations of fact, held the position of NYPD Police

Commissioner and is Commissioner Shea's predecessor.

       10.     Defendant Jonathan David (“Mr. David”), who is sued herein in his official

capacity only, is the Director of the Appeals Unit of the NYPD Rifle/Shotgun Division, as

designated by Commissioner O’Neill.

       11.     Defendant Asif Iqbal (“Captain Iqbal”), who is sued herein in his official capacity

only, is the Executive Director of the NYPD Rifle/Shotgun Division as designated by
                                                 3
         Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 4 of 34



Commissioner O’Neill and/or Jonathan David. Captain Iqbal is the individual authorized to

approve or deny applications for a Rifle/Shotgun Permit in the first instance.

        12.    At all times relevant herein, Commissioner O’Neill authorized Captain Iqbal to

approve and/or issue Rifle/Shotgun Permits in the first instance.

        13.    At all times relevant herein, Commissioner O’Neill authorized Captain Iqbal to

disapprove applications for Rifle/Shotgun Permits in the first instance.

        14.    In the event that Captain Iqbal disapproves an application for a Rifle/Shotgun

Permit, the applicant may file an internal appeal with the NYPD Appeals Unit within 30 days of

receiving the Notice of Disapproval.

        15.    Mr. David is the Director of the NYPD License Division Appeals Unit.

        16.    At all times relevant herein, Commissioner O’Neill authorized Mr.

David to consider and make final determinations on internal appeals of disapprovals applications

for a Rifle/Shotgun Permit.

  17.     The NYPD Police Commissioner and his agents and employees, including the named

defendants, are responsible for enforcing and implementing the provisions of 38 RCNY 3-303

(f), 38 RCNY 3-303(g), NYC 10-303(6), NYC 10-303(7), NYC 10-303(9), and NYC 10-303(g).

        18.    The NYPD Police Commissioner and his agents and employees, including the

named defendants, are responsible for enforcing and implementing Penal Law §265.01(1),

§265.01-b, §265.02(5)(i), §265.03(2), §265.04(2), §265.15(6) against New York City residents,

including law-abiding individuals, having no enumerated statutory prohibitors to firearm

possession, who possess rifles and/or shotguns inside of their residence for self-defense, with or

without a Rifle/Shotgun Permit.




                                                 4
         Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 5 of 34



                                   STATEMENT OF FACTS

Alan Taveras– Application for Rifle/Shotgun Permit

       19.     Alan Taveras is 30 years of age. At all times relevant to this matter, Mr. Taveras

was, and continues to be, a resident of the borough of Bronx, New York.

       20.     Residents of the five boroughs of New York City may not lawfully possess any

firearm, including rifles and shotguns, in their residence for self-defense without being issued a

permit by the New York City Police Department.

       21.     All residents of New York City, including those without any statutory prohibition

to the purchase, possession, and/or use of firearms, must seek and obtain the permission of the

NYPD/defendants to possess rifles and/or shotguns in their residence for self-defense.

       22.     As a resident of one of the five boroughs of New York City, Mr. Taveras may not

lawfully possess a rifle or shotgun in his residence for self-protection without being issued a

rifle/shotgun permit by the NYPD via the individually named defendants.

       23.     Mr. Taveras submitted an application to the NYPD Rifle/Shotgun Division for a

permit to possess a rifle and/or shotgun in his residence for self-protection.

       24.     On or about April 11, 2018 as part of the application process, Mr. Taveras

provided to Investigator Young of the Rifle/Shotgun Division a notarized statement addressing

an alleged incident on November 11, 2011 involving a ‘domestic’ complaint.

       25.     Mr. Taveras’ statement indicated that he was unaware that a formal report had

been filed by Denise Torres until the Rifle/Shotgun investigator informed him.

       26.     Mr. Taveras’ written statement indicated that in November 2011 he was contacted

by the NYPD Detective who advised that Denise Torres attempted to make a complaint alleging

that Mr. Taveras threatened her in some way. The Detective indicated that Ms. Torres was very



                                                  5
            Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 6 of 34



intoxicated when he spoke with her, that he did not believe her, and that he was not going to

pursue her complaint any further.

       27.      Mr. Taveras’ statement further indicated that the November 2011 complaint made

by Denise Torres was false, as was the complaint she made in May 2011, that he has had no

contact with Ms. Torres for many years, and that since 2011 he has had no issues with law

enforcement other than minor traffic violations.

       28.      Mr. Taveras was not arrested or charged with any offense related to the November

2011 complaint by Ms. Torres.

       29.      Mr. Taveras has no domestic violence related convictions.

Notice of Disapproval – April 2018

       30.      On April 18, 2018, Captain Iqbal disapproved Mr. Taveras’ application for a

Rifle/Shotgun Permit by written Notice of Disapproval.

       31.      The Notice of Disapproval indicated the grounds for disapproval as Mr. Taveras’

“arrest history, summons history and violent domestic violence history and Order of Protection

history.”

       32.      The Notice of Disapproval further provided, “You have shown poor moral

judgment and an unwillingness to abide by the law. The above circumstances reflect negatively

upon your moral character and cast grave doubt upon your fitness to possess a firearm.”

Appeal to Jonathan David, Director NYPD License Division

       33.      An applicant for a Rifle/Shotgun Permit may file an internal appeal of a Notice of

Disapproval within 30 days of the date of the notice.

       34.      Mr. Taveras timely filed an internal appeal of Captain Iqbal’s Notice of

Disapproval with the NYPD Appeals Unit.



                                                   6
         Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 7 of 34



       35.     In accordance with the NYPD Appeals Unit requirements, Mr. Taveras’ internal

appeal included a written statement that was Notarized and Verified by Mr. Taveras under the

penalty of perjury.

       36.     On or about November 28, 2018, Mr. David, rendered a decision denying Mr.

Taveras’ appeal, which affirmed the disapproval of Mr. Taveras’ application.

       37.     Mr. David affirmed the disapproval of Mr. Taveras’ Rifle/Shotgun application

under 10-303(a)(2) and 10-303(a)(9) of the New York City Administrative Code.

       38.     Mr. David’s disapproval (the “Disapproval”) provided, “Pursuant to §§10-

303(a)(2) and (9) of the New York City Administrative Code, an application for a Rifle/Shotgun

Permit may be denied when an applicant is not of good moral character, and/or when good cause

exists for the denial of the permit. Title 38 of the Rules of The City of New York (RCNY), §3-

03, provides a list of what shall be considered in assessing moral character and whether good

cause exists for a denial.”

       39.     The Disapproval further provided, “As delineated in 38 RCNY §§3-03 (t) and (g),

an applicant can be denied a Rifle/Shotgun permit if he/she was a subject of an order of

protection and there is a history of one or more incidents of domestic violence. Here, Mr.

Taveras was named as a perpetrator in two separate domestic incidents, one of which led to an

arrest. On May 22, 2011, his ex-girlfriend stated she had a verbal dispute with Mr. Taveras

which led to physical violence. She said that he punched her in the left eye causing swelling and

bruising. The victim was treated at the hospital for her injuries. As a result of this domestic

dispute, a complaint report was generated. Mr. Taveras was arrested on August 11, 2011 for

Assault 3rd Degree- With Intent to Cause Physical Injury and Harassment as a result of this

incident. A full order of protection was issued against Mr. Taveras which stated that he was to



                                                  7
         Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 8 of 34



stay away from the victim and her home, school, business and place of employment and not be

within 100 yards of the victim. Mr. Taveras was to refrain from any communication with the

victim, including mail, telephone or email. Finally, he was ordered to surrender all firearms. The

order of protection expired in February 2012. Ultimately, the charges against Mr. Taveras

were dropped against him.” (emphasis added).

       40.     The Disapproval further provided, “Just three months after the order of protection

was issued, Mr. Taveras was again named as a perpetrator in a domestic incident. On November

12, 2011, the same ex-girlfriend stated that Mr. Taveras threatened her on the phone stating he

was going to ‘pull her out of a nightclub by her hair if she did not leave.’ Further, he stated that if

she called the police, he would hurt her and her family. He was in direct violation of the active

Order of Protection. A complaint report was also generated in regards to this incident.”

       41.     The Disapproval further provided, “Although time has elapsed and the arrest

charges were dismissed, the serious nature of these incidents raise safety concerns for yourself

and others. Therefore, these domestic incidents and order of protection are grounds for denial of

Mr. Taveras’ application for a rifle/shotgun permit.”

       42.     A complainant’s desire to ‘drop charges’ against a suspect does not preclude the

prosecution of such charges by the District Attorney’s Office.

       43.     Had evidence existed to continue the prosecution against Mr. Taveras for assault,

through witnesses and/or medical records, the prosecution could have proceeded in the

complainant’s absence. It did not. The charge against Mr. Taveras was dismissed.

       44.     The Order of Protection issued from Ms. Torres’ May 2011 allegations had been

vacated long before Mr. Taveras applied for a Rifle/Shotgun license.

       45.     Mr. Taveras has no domestic violence related convictions.



                                                  8
            Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 9 of 34



       46.      Mr. Taveras has no state or federal statutory prohibitions to the possession of

firearms.

       47.      When Mr. Taveras applied for a Rifle/Shotgun Permit, he was not “the subject of

an Order of Protection”.

       48.      Ms. Torres’ May 2011 and November 2011 allegations against Mr. Taveras

remain unadjudicated and unproven.

       49.      Unadjudicated and unproven, Ms. Torres’ allegations lack probative value in the

assessment of Mr. Taveras’ moral character.

       50.      Unadjudicated and unproven, Ms. Torres’ allegations do not provide ‘good cause’

to deprive Mr. Taveras of the right to possess long guns in his home for self-protection.

       51.      Unadjudicated and unproven, Ms. Torres’ allegations do not constitute an event or

condition warranting termination of Mr. Taveras’ preexisting rights, as protected by the Second

Amendment.

       52.      Mr. Taveras’ application for a Rifle/Shotgun Permit was denied because of the

defendants’ enforcement and implementation of 38 RCNY 3-03(f), 38 RCNY 3-03(g), and NYC

10-303(a)(2), NYC 10-303(6), NYC 10-303(7), NYC 10-303(9), and NYC 10-303(g).

       53.      Mr. Taveras intends to exercise his Second Amendment right to possess a firearm

in his home for self-protection notwithstanding New York City’s unconstitutional regulations,

the defendants’ enforcement and implementation of such regulations, and the absence of a

Rifle/Shotgun Permit.

       54.      Mr. Taveras’ exercise of his Second Amendment right to firearm possession will

subject him to criminal prosecution, including incarceration and fines.




                                                 9
        Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 10 of 34



       55.     If Mr. Taveras is convicted of unlawful possession of a firearm, such conviction

will prohibit his lawful possession of a firearm in the future, as it will constitute either a felony

or “serious offense”.

       56.     Mr. Taveras should not be forced to choose between exercising his fundamental

and pre-existing right to possess firearms in his home for self-defense and being subjected to

criminal prosecution.

                                     STATEMENT OF LAW
The Second Amendment

       57.     The Second Amendment to the United States Constitution provides: “A well

regulated Militia being necessary to the security of a free State, the right of the people to keep

and bear Arms shall not be infringed.”

       58.     The Second Amendment does not bestow any rights to the individual to possess

and carry weapons to protect himself; it prohibits the government from infringing upon the God-

given fundamental right of the individual to keep and bear arms for self-defense in the event of a

violent confrontation. See, District of Columbia v. Heller, 554 U.S. 570 (2008); McDonald v.

Chicago, 561 U.S. 742 (2010); Caetano v. Massachusetts, 577 U.S. (2016).

       59.     “Individual self-defense is the central component of the Second Amendment

right.” McDonald v City of Chicago, 561 US at 767, citing, District of Columbia v. Heller, 554

U.S. 570, 599 (internal quotations omitted). The Second Amendment protects the core right of

the individual to self-protection. District of Columbia v. Heller, 554 US at 595-599, 628.

       60.     The Second Amendment is “deeply rooted in this Nation’s history and tradition”

and fundamental to our scheme of ordered liberty”. McDonald v City of Chicago, 561 US 742,

768 (2010).



                                                  10
        Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 11 of 34



       61.     The right to possess firearms in one’s home for self-protection is a basic human

right protected from governmental interference by the codification of the Second Amendment.

District of Columbia v. Heller, 554 US 570, 635 (2008).

       62.     Second Amendment guarantees are at their zenith within the home. Kachalsky v

County of Westchester, 701 F3d 81, 89 (2d Cir 2012) citing, Heller, 554 U.S. at 628-29.

       63.     The Second Amendment’s protections are fully applicable to the states through

the Fourteenth Amendment. McDonald v. City of Chicago, 130 S. Ct. 3020, 3026, 3042, 177 L.

Ed. 2d 894 (2010).

Regulation of Firearms in New York State

       64.     Penal Law § 400.00, et seq. is the preemptive statutory scheme for the licensing

and possession of firearms throughout the State of New York. Penal Law §400, et seq. preempts

any and all local laws, codes, and regulations relating to firearm possession and licensing. The

comprehensive and detailed regulatory language and scheme of §400.00 demonstrates the

legislature’s intent to preempt the field of firearm regulation in the state. See, Matter of Chwick v

Mulvey, 81 AD3d 161, 163 (2d Dept 2010) (holding that §400 preempted Nassau County’s local

ordinance criminalizing the possession of certain types of handguns because, where as here the

state “legislature demonstrate[s] its intent to preempt the field, all local ordinances are preempted

regardless of whether they actually conflict with the state law”).

       65.     Penal Law § 400.00 is applicable and in full-force-and-effect in all cities and

towns throughout the State of New York, including New York City.

       66.     New York’s Secure Ammunition and Firearms Enforcement Act (the “SAFE

Act”), is the Legislature’s most recent overarching regulation of firearms possession in the State.




                                                 11
         Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 12 of 34



        67.     The SAFE Act enhanced various sections of the New York State Penal Law,

Criminal Procedure Law, Mental Hygiene Law, and Family Court Act.

                          Possession of Pistols and Revolvers (Handguns)

        68.     A pistol license is required for individuals to legally possess a handgun in the

State of New York.

        69.     The make, model, and serial number of each handgun a licensee possesses, or

intends to possess, in New York State must be registered with the New York State Police.

        70.     The make, model, and serial number of each handgun a licensee possesses in this

State is listed on the back of the individual’s pistol license.

        71.     A registry of all handguns legally possessed in New York State is maintained by

the New York State Police (the “Handgun Database”).

                          Possession of Long Guns (Rifles and Shotguns)

        72.     Penal Law §400.00 et seq. contains no license requirement to possess, own,

and/or carry rifles and shotguns.

        73.     No license is required to possess rifles or shotguns in the State of New York.

        74.     After the passage of the SAFE Act in 2013, the only long guns that were required

to be registered were “assault weapons”. The SAFE Act required individuals who possessed

rifles that constituted “assault weapons” to register such rifles with the New York State Police on

or before April 15, 2014. Individuals who were ineligible under federal or state law to possess

firearms in the first instance were precluded from registering their assault weapons (as such

persons were prohibited from possessing any firearm). See, Penal Law § 400.00(16)(a), §

265(g)(v).




                                                  12
        Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 13 of 34



        75.    With the exception of ‘assault weapons’, long guns (rifles and shotguns) are not

required to be registered or licensed in New York State.

        76.    When creating the firearms licensing statutes, including statutes specifically

defining the legal parameters of long gun possession, the NYS Legislature specifically did not

require the licensing of rifles and shotguns.

        77.    Penal Law § 400.00(16)(a) and § 265.00(g)(v) bear out the Legislature’s specific

intention not to require the licensing of rifles and shotguns. By requiring the registration of

‘assault weapons’ and excluding the licensing of shotguns and rifles that do not constitute

‘assault weapons’, the NYS Legislature definitively rejected the idea that long guns should be

licensed anywhere in the State of New York.

        78.    The NYS Legislature rejected any requirement that individuals not otherwise

statutorily prohibited from firearm possession demonstrate their eligibility to possess and own

long guns.

        79.    The NYS Legislature has only enacted specific statutes that forbid the possession

of long gun in certain limited circumstances. For example, possession of a rifle or shotgun by an

individual who has been convicted of a felony or “serious offense”.

        80.    The enactment of New York State’s firearm licensing statute [§400.00, et seq]

bears out the Legislature’s intention that only handguns were required to be licensed, not long

guns.

Possession of Handguns and Long Guns in New York City

        81.    The five (5) boroughs of New York City are subject to the provisions of Penal

Law §400.00, et seq.




                                                 13
        Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 14 of 34



       82.      A pistol license that is issued by a Licensing Officer outside of New York City is

valid only outside of New York City. Penal Law §400.00(6).

       83.      Where a pistol license is issued outside of New York City, the licensee must

apply for and obtain a special permit from the NYPD Police Commissioner endorsing the license

to lawfully possess and/or carry a handgun inside of the five (5) boroughs of New York City.

Penal Law §400.00(6).

       84.      Applications for a license to possess or carry a handgun (pistol/revolver) are

required to be made to the licensing officer in the city or county where the applicant resides, is

principally employed, or has his or her principal place of business as a merchant or storekeeper.

Penal Law §400.00(3)(a).

       85.      Residents of the 5 boroughs of New York City are required to apply to the NYPD

License Division to obtain a license to possess handguns. Penal Law §400.00, et seq.

       86.      New York City Code, but not the Penal Law, requires residents of the 5 boroughs

of New York City to obtain a permit from the NYPD License Division to lawfully possess rifles

and shotguns.

       87.      An individual in possession of a handgun in New York City without a license will

be subject to prosecution, including incarceration. Penal Law §400.00 et seq., §265.00, et seq.

       88.      NYC Administrative Code §10-310 criminalizes the possession of rifles and

shotguns without a Rifle/Shotgun Permit.

       89.      Possession of a rifle or shotgun in New York City without a license is a criminal

offense subjecting the offender to incarceration. NYC Administrative Code 10-310.

       90.      NYC Administrative Code 10-310 criminalizes possession of rifles and shotguns,

even in one’s own private residence.



                                                 14
        Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 15 of 34



       91.    It is unlawful to possess a rifle or shotgun without a certificate of registration.

NYC 10-304.

       92.    Possession of a rifle or shotgun without a certificate of registration is a crime

subject to penalties including incarceration. NYC 10-304; NYC 10-310.

       93.     A certificate of registration cannot be obtained without a Rifle/Shotgun Permit.

       94.    Possession of rifle or shotgun ammunition in New York City without a

Rifle/Shotgun Permit is a criminal offense subject to penalties including incarceration. NYC 10-

306; NYC 10-310.

Rules of the City of New York, 38 RCNY 3-03

       95.    38 RCNY 3-03, entitled, ‘Grounds for Denial of Permit, provides in part,
        “In addition to other bases for disqualification pursuant to federal, state, and
        local law and this chapter, an application for a rifle/shotgun permit may be
        denied where it is determined that an applicant lacks good moral character or
        that other good cause exists for denial, pursuant to § 10-303 of the
        Administrative Code of the City of New York. Such a determination shall be
        made based upon consideration of the following factors:

              (f) The applicant is the subject of an order of protection or a temporary
              order of protection;

              (g) The applicant has a history of one or more incidents of domestic
              violence.”


New York City Administrative Code 10-303
         96.    NYC Administrative Code 10-303, entitled ‘Permits for possession and purchase
of rifles and shotguns’, provides,

        “It shall be unlawful to dispose of any rifle or shotgun to any person unless
        said person is the holder of a permit for possession and purchase of rifles and
        shotguns; it shall be unlawful for any person to have in his or her possession
        any rifle or shotgun unless said person is the holder of a permit for the
        possession and purchase of rifles and shotguns. The disposition of a rifle or
        shotgun, by any licensed dealer in rifles and shotguns, to any person presenting


                                                15
Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 16 of 34



a valid rifle and shotgun permit issued to such person, shall be conclusive
proof of the legality of such disposition by the dealer.”

(a) “No person shall be denied a permit to purchase and possess a rifle or
shotgun unless the applicant:
   (1) is under the age of twenty-one; or
   (2) is not of good moral character; or
   (3) has been convicted anywhere of a felony; of a serious offense as
defined in §265.00 (17) of the New York State Penal Law; of a misdemeanor
crime of domestic violence as defined in 18 U.S.C. § 921(a); of a misdemeanor
crime of assault as defined in the penal law where the applicant was convicted
of such assault within the ten years preceding the submission of the
application; or of any three misdemeanors as defined in local, state or federal
law, however nothing in this paragraph shall preclude the denial of a permit to
an applicant with fewer than three misdemeanor convictions; or
   (4) has not stated whether he or she has ever suffered any mental illness or
been confined to any hospital or institution, public or private, for mental
illness; or
   (5) is not now free from any mental disorders, defects or diseases that
would impair the ability safely to possess or use a rifle or shotgun; or
   (6) has been the subject of a suspension or ineligibility order issue pursuant
to §530.14 of the New York State Criminal Procedure Law or §842-a of the
New York State Family Court Act; or
   (7) who is subject to a court order that (a) was issued after a hearing of
which such person received actual notice, and at which such person had the
opportunity to participate; (b) restrains such person from harassing, stalking, or
threatening an intimate partner of such person or child of such intimate partner
or person, or engaging in other conduct that would place an intimate partner in
reasonable fear of bodily injury to the partner or child; and (c)(i) includes a
finding that such person represents a credible threat to the physical safety of
such intimate partner or child; or (ii) by its terms explicitly prohibits the use,
attempted use, or threatened use of physical force against such intimate partner
or child that would reasonably be expected to cause bodily injury; (d) For
purposes of this section only, “intimate partner” means, with respect to a
person, the spouse of the person, a former spouse of the person, an individual
who is a parent of a child of the person, and an individual who cohabitates or
has cohabited with the person; or
   (8) has been convicted of violating section 10-303.1 of this chapter; or
   (9) unless good cause exists for the denial of the permit.”




                                       16
        Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 17 of 34



               38 RCNY 3-03 and NYC 10-303 SUBSTANTIALLY BURDEN
                            THE SECOND AMENDMENT

       97.     Heightened scrutiny is triggered by restrictions that, like the complete prohibition

on handguns struck down in Heller, operate as a substantial burden on the ability of law-abiding

citizens to possess and use a firearm for self-defense or for other lawful purposes. NY State Rifle

& Pistol Assn. v City of NY, 883 F3d 45, 56 (2d Cir 2018) citing, United States v Decastro, 682

F3d 160, 166 (2d Cir 2012).

       98.     Core Second Amendment rights, like the right to possess firearms in the home for

self-defense, are not subject to ‘interest balancing’. District of Columbia v Heller, 554 US at 634

(“We know of no other enumerated constitutional right whose core protection has been subjected

to a freestanding ‘interest-balancing’ approach. The very enumeration of the right takes out of

the hands of government--even the Third Branch of Government--the power to decide on a case-

by-case basis whether the right is really worth insisting upon.”).

       99.     “A constitutional guarantee subject to future judges’ assessments of its usefulness

is no constitutional guarantee at all. Constitutional rights are enshrined with the scope they were

understood to have when the people adopted them, whether or not future legislatures or (yes)

even future judges think that scope too broad. We would not apply an ‘interest-balancing’

approach to the prohibition of a peaceful neo-Nazi march through Skokie. See National Socialist

Party of America v. Skokie, 432 U.S. 43, 97 S. Ct. 2205, 53 L. Ed. 2d 96 (1977) (per curiam).

The First Amendment contains the freedom-of-speech guarantee that the people ratified, which

included exceptions for obscenity, libel, and disclosure of state secrets, but not for the expression

of extremely unpopular and wrong headed views. The Second Amendment is no different. Like

the First, it is the very product of an interest balancing by the people--which Justice Breyer

would now conduct for them anew. And whatever else it leaves to future evaluation, it surely

                                                 17
        Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 18 of 34



elevates above all other interests the right of law-abiding, responsible citizens to use arms in

defense of hearth and home.” District of Columbia v Heller, 554 US 570, 634-635 (2008).

       100.    “Individual self-defense is the central component of the Second Amendment

right.” McDonald v City of Chicago, 561 US at 767, citing, District of Columbia v. Heller, 554

U.S. 570, 599 (emphasis added) (internal quotations omitted). The Second Amendment protects

the core right of the individual to self-protection. District of Columbia v. Heller, 554 US at 595-

599, 628; see also, United States v Laurent, 861 F Supp 2d 71, 100 (EDNY 2011) citing, United

States v. Barton, 633 F.3d 168, 170-71 (3d Cir. 2011) (“At the ‘core’ of the Second Amendment

is the right of law-abiding, responsible citizens to use arms in defense of hearth and home.”);

Masciandaro, 638 F.3d 458, 467 (4th Cir. 2011) (“there now exists a clearly-defined fundamental

right to possess firearms for self-defense within the home”).

       101.    The denial of an application for a Rifle/Shotgun Permit implicates an enumerated

and cognizable Constitutional right falling within the scope of Second Amendment protections.

See, District of Columbia v Heller, 554 US 570 (2008).

       102.    Strict scrutiny is warranted where the government burdens a fundamental, core

right to self-defense in the home by a law-abiding citizen. Kachalsky v Cacace, 817 F Supp 2d

235, 268 (SDNY 2011) (internal citations omitted) (applying intermediate scrutiny to §400

concealed carry provisions, while the court concomitantly noted that Penal Law §400.00(2)

requires pistol permits to be issued to eligible individuals for home possession - “shall be issued

to . . . have and possess in his dwelling by a householder”.).

       103.    The courts in this state have, thus far, regarded a pistol license as a mere privilege

and not a pre-existing ‘right’. See, Parker v Nastasi, 97 AD2d 547, 548 (2d Dept 1983); Caruso

v Ward, 160 AD2d 540 (1st Dept 1990), lv denied 76 NY2d 706; Sewell v New York, 182 AD2d



                                                 18
          Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 19 of 34



469, 472 (1st Dept 1992) (possession of a handgun license is a privilege rather than a right);

Kaplan v Bratton, 249 AD2d 199 (1st Dept 1998) (the issuance of a pistol license is not a right,

but a privilege).

          104.   If possession of a handgun for self-defense inside of one’s home is considered a

‘privilege’, then possession of a rifle or shotgun in one’s home for self-defense is a fundamental

and core Second Amendment right and subject to strict scrutiny.

          105.   Laws that prohibit the right to possess a rifle and/or a shotgun on grounds other

than per se state and/or federal statutory prohibitions, which the Legislature and Congress have

deemed serious enough to strip one of a fundamental human right, are unconstitutional and

violate the Second Amendment.

Fourteenth Amendment Violation (Procedural Due Process)

          106.   State and federal statutes enumerate specific events and conditions that prohibit

the possession of firearms in the first instance, i.e., individuals who have been dishonorably

discharged from the military, convicted of a felony or serious offense, convicted of misdemeanor

acts of domestic violence, are a fugitive from justice, an unlawful user of or addicted to any

controlled substance, are the subject of a Court Order of Protection, and/or have been adjudicated

as a mental defective or committed to a mental institution. See, Penal Law § 400.00(1), 18 USC

922(g).

          107.   In District of Columbia v. Heller, 554 US 570, 627 n.26 (2008), the Supreme

Court recognized that “laws prohibiting the exercise of the right to bear arms by felons and the

mentally ill are ‘presumptively lawful’”.

          108.   The common denominator of each of the enumerated prohibitors to firearm

possession considered by the Congress and/or NYS Legislature, and thereafter codified in 81



                                                  19
         Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 20 of 34



USC 922(g) and Penal Law § 400.00(1), is that they involve legal circumstances that encompass

some form of legal process – due process and/or legal adjudication proving the facts giving rise

to the legal infirmity to firearm possession.

        109.     For example, a conviction of a felony or serious offense is the result of a plea of

guilty or a trial on the merits of the charge; an adjudication as a mental defective results from a

formal court process; a dishonorable discharge from the military occurs after a court-martial

proceeding; having a guardian appointed by the court as a result of a formal hearing; being

subject to a court’s Order of Protection (which, though issuable ex parte can be immediately

challenged under the Family Court Act and/or Criminal Procedure Law depending on the

jurisdiction of the issuing court).

        110.     None of the enumerated state and federal statutory prohibitors to firearm

possession is based on a mere accusation without any subsequent formal legal process

adjudicating the underlying statutory infirmity.

        111.     Each of the prohibitors enumerated by the NYS Legislature [and the United States

Congress] are a result of (1) a formal adjudication process relating to (2) events serious enough

to rise to the level of warranting the elimination of an individual’s pre-existing right protected by

the United States Constitution from governmental infringement.

        112.     Neither state nor federal law prohibits, or contemplates the prohibition of, firearm

possession by an individual based on an arrest, unadjudicated charges, dismissed charges, petty

summonses, or traffic infractions.

        113.     Neither state nor federal law prohibits, or contemplates the prohibition of, long

gun possession by an individual who was previously and/or is no longer the subject of an Order

of Protection.



                                                   20
        Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 21 of 34



       114.    State and federal law prohibits the possession of firearms by an individual while

they are subject to an Order of Protection, as the Order of Protection follows and accompanies a

family court and/or criminal proceeding and/or an adjudication of such criminal charges and/or

family court offense.

       115.    Once an Order of Protection is expired, vacated, or withdrawn, the conditions of

the Order of Protection, including the prohibition on firearm possession, cease to exist.

       116.    The defendants’ adherence to, and enforcement of, 38 RCNY 3-03 and NYC 10-

303 poses a substantial and significant burden on Mr. Taveras’ right to possess firearms in his

residence for self-defense, a core right protected by the Second Amendment.

       117.    The defendants’ adherence to, and enforcement of, 38 RCNY 3-03 and NYC 10-

303 violates Mr. Taveras’ Fourteenth Amendment rights because it strips Mr. Taveras of a

fundamental human right based on unproven and unadjudicated allegations.

       118.    The defendants’ adherence to, and enforcement of, 38 RCNY 3-03 and NYC 10-

303 violates Mr. Taveras’ Fourteenth Amendment rights because it strips Mr. Taveras of a

fundamental human right based on vacated and/or expired Orders of Protection.

       119.    The denial of Mr. Taveras’ application for a Rifle/Shotgun Permit is an absolute

prohibition on his right ability to possess firearms in his residence for self-defense.

       120.    As a resident of New York City, Mr. Taveras cannot legally possess any firearm

in his residence without a license issued by the defendants.

       121.    Even if Mr. Taveras were to apply to NYPD for a handgun license, the language

of 38 RCNY 5-10 (handgun licensing) mimics the language of 38 RCNY 3-03.




                                                 21
         Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 22 of 34



        122.   Even if Mr. Taveras were to apply to NYPD for a handgun license, a handgun

license in this state is considered a mere ‘privilege’ to be taken away whenever a licensing

officer so decides.

        123.   Had the NYS Legislature intended an arrest in and of itself, and/or a criminal

charge that has been dismissed or reduced to a non-criminal violation, sufficient to render an

individual ineligible to possess rifles and/or shotguns it would have enacted such a statute, which

it did not.

        124.   The NYS Legislature confined per se ineligibility to possess handguns, rifles, or

shotguns to convictions of a felony and/or a serious offense. See, Penal Law §265.01.

        125.   No federal or state law prohibits the possession of handguns, rifles, and/or

shotguns based on an arrest, traffic infractions, or petty summonses.

        126.   No federal or state law prohibits the possession of handguns, rifles, and/or

shotguns where an individual was previously the subject of an Order of Protection.

        127.   The statutory prohibition to firearms possession of an individual who is the

subject of an Order of Protection terminates upon the expiration of the Order of Protection.

        128.   Mr. Taveras has no criminal convictions and no state or federal statutory

prohibitors to firearm possession.

        129.   No event or condition related to Mr. Taveras warrants stripping him of his pre-

existing fundamental right to possess a firearm in his home for self-defense, which falls squarely

within the protections of the Second Amendment. See, District of Columbia v. Heller, supra.

        130.   Preventing an individual from lawfully exercising his/her right to possess a

firearm for self-defense in the home based on an unproven allegations unlawfully and




                                                22
        Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 23 of 34



substantially burdens core pre-existing rights falling within the scope of Second Amendment

protections.

       131.    The defendants’ enforcement and implementation of 38 RCNY 3-03(f), 38 RCNY

3-303(g), and NYC 10-303(a)(2), NYC 10-303(a)(6), NYC 10-303(a)(7), NYC 10-303(a)(9),

and NYC 10-303(g) violates and substantially burdens Mr. Taveras’ fundamental right to self-

protection in his home.



38 RCNY 3-03(f), 38 RCNY 3-303(g), and NYC 10-303(a)(2), NYC 10-303(a)(6), NYC 10-
303(a)(7), NYC 10-303(a)(9) and NYC 10-303(g) Are Preempted by Penal Law §400.00, et
seq.

       132.    “A local law regulating the same subject matter [as a state law] is deemed

inconsistent with the State’s transcendent interest, whether or not the terms of the local law

actually conflict with a State-wide statute.” Matter of Chwick v Mulvey, 81 AD3d 161, 169 (2d

Dept 2010) citing, Albany Area Bldrs. Assn. v Town of Guilderland, 74 NY2d at 377; Matter of

Cohen v Board of Appeals of Vil. of Saddle Rock, 100 NY2d at 401; DJL Rest. Corp. v City of

New York, 96 NY2d at 95; Jancyn Mfg. Corp. v County of Suffolk, 71 NY2d at 97-98; Dougal v

County of Suffolk, 102 AD2d at 532-533; Matter of Ames v Smoot, 98 AD2d at 218-219). “Such

[local] laws, were they permitted to operate in a field preempted by State law, would tend to

inhibit the operation of the State’s general law and thereby thwart the operation of the State’s

overriding policy concerns.” Id. citing, Jancyn Mfg. Corp. v County of Suffolk, 71 NY2d at 97;

Albany Area Bldrs. Assn. v Town of Guilderland, 74 NY2d at 377.

       133.    Penal Law §400.00, et seq. is the exclusive statutory mechanism for the licensing

of firearms in New York State. Matter of O’Connor v Scarpino, 83 NY2d 919, 920, 615 NYS2d

305 (1994).



                                                23
        Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 24 of 34



       134.    Penal Law §400.00, et seq. requires only that handguns and assault rifles be

licensed/registered.

       135.    By limiting the registration/licensing requirements to handguns and assault rifles,

the NYS Legislature specifically intended to exclude the licensing/registration of rifles and

shotguns.

       136.    The only authority granted to the licensing authority in the City of New York, the

police commissioner, is set forth in §400.00(6), which authorizes the police commissioner to

endorse a pistol license that was issued by a licensing officer outside of New York City.

       137.    The NYPD police commissioner is a licensing officer under §400.00, et seq with

the same limited scope of authority granted to all other licensing officers in New York State.

       138.    The defendants are subject to all provisions of §400.00, et seq. with regard to their

implementation of procedures for the licensing of firearms for the residents of New York City.

       139.    Indeed, §400.00, et seq. evinces an intent to set forth a uniform system of

licensing; it is the “exclusive statutory mechanism” for such licensing. As such, no locality may

supplant that licensing requirement, since doing so would undermine the uniformity of the

system. Matter of Chwick v Mulvey, supra.

       140.    If a local ordinance imposed additional requirements for lawful firearms

possession, and if each county enacted additional restrictions, the uniformity of the scheme

would be destroyed. The state statute, by its detailed nature, left no room for local ordinances to

operate. Thus, when the Legislature demonstrated its intent to preempt the field, all local

ordinances were preempted, regardless of whether they actually conflicted with the state law.

Matter of Chwick v Mulvey, 81 AD3d at 163.




                                                 24
        Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 25 of 34



       141.    The New York SAFE Act [2013] reconfirmed the State’s interest in preempting

the field of firearm regulation in New York State.

       142.    38 RCNY 3-03(f), 38 RCNY 3-03(g), and NYC 10-303(a)(2), NYC 10-303(6),

NYC 10-303(7), NYC 10-303(9), and NYC 10-303(g) interrupt this uniformity by imposing

additional requirements for lawful possession of rifles and shotguns beyond the State’s

requirements by creating additional burdens over and above those intended by the Legislature.

See, e.g., Matter of Chwick v Mulvey, 81 AD3d at 171-172.

       143.    Penal Law §400.00 restricts the realms in which local laws may operate and is

very comprehensive. For instance, Penal Law §400.00 governs, among other things, the

eligibility for a firearms license, the types of available firearms licenses, the application process

for obtaining a firearms license, the investigation process for each firearms license application,

the filing of approved applications, the validity of issued firearms licenses, the form of each

firearms license, and how firearms licenses must be exhibited and displayed (see Penal Law §

400.00 [1]-[8]). In sum, Penal Law §400.00 leaves no room for local ordinances to operate.

Instead, the State statutes give localities detailed instructions concerning the procedures to be

employed in licensing firearms. Matter of Chwick v Mulvey, 81 AD3d at 171-172 citing, Dougal

v County of Suffolk, 102 AD2d at 533.

       144.    Where the State has preempted the field, a local law regulating the same subject

matter is deemed inconsistent with the State’s transcendent interest, whether or not the terms of

the local law actually conflict with a State-wide statute. Albany Area Bldrs. Assn. v Town of

Guilderland, 74 NY2d at 377. When the Legislature has demonstrated its intent to preempt the

field, all local ordinances are preempted, regardless of whether they actually conflict with the

state law. Matter of Chwick v Mulvey, 81 AD3d at 171-172 citing, Jancyn Mfg. Corp. v County



                                                  25
        Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 26 of 34



of Suffolk, 71 NY2d at 97; People v De Jesus, 54 NY2d at 468-470; Matter of Ames v Smoot, 98

AD2d at 217-219).

       145.    38 RCNY 3-03(f), 38 RCNY 3-03(g), and NYC 10-303(a)(2), NYC 10-303(6),

NYC 10-303(7), NYC 10-303(9), and NYC 10-303(g) interrupt the uniformity of the statute by

imposing additional requirements for lawful possession of a valid firearms license beyond the

State’s requirements. See, Matter of Chwick v Mulvey, 81 AD3d at 171.

       146.    38 RCNY 3-03(f), 38 RCNY 3-03(g), and NYC 10-303(a)(2), NYC 10-303(6),

NYC 10-303(7), NYC 10-303(9), and NYC 10-303(g) unlawfully apply the standards for

handgun licensing – a mere ‘privilege’ according to the courts of New York State - to the

possession of rifles and shotguns.

       147.    38 RCNY 3-03(f), 38 RCNY 3-03(g), and NYC 10-303(a)(2), NYC 10-303(6),

NYC 10-303(7), NYC 10-303(9), and NYC 10-303(g) contain factors that the defendants

determine to be ‘other good cause’ to deny an application for a handgun license.

       148.    Firearm possession is a birthright terminable only upon specific enumerated

events and/or conditions. The factors contained in 38 RCNY 3-03(f), 38 RCNY 3-03(g), and

NYC 10-303(a)(2), NYC 10-303(6), NYC 10-303(7), NYC 10-303(9), and NYC 10-303(g)

unlawfully and unconstitutionally authorize judgment by government employees of whether an

applicant has ‘moral character’ to exercise a preexisting fundamental civil right, to wit, the

possession of long guns.

       149.    38 RCNY 3-03(f), 38 RCNY 3-03(g), and NYC 10-303(a)(2), NYC 10-303(6),

NYC 10-303(7), NYC 10-303(9), and NYC 10-303(g) de facto unlawfully create additional

classes of per se ineligibility to possess long guns, outside of the state and federal prohibitions on

firearm possession.



                                                 26
        Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 27 of 34



       150.    The defendants’ enforcement and implementation of 38 RCNY 3-03(f), 38 RCNY

3-03(g), and NYC 10-303(a)(2), NYC 10-303(6), NYC 10-303(7), NYC 10-303(9), and NYC

10-303(g) are preempted by §400.00, et seq. and should be declared a nullity.

Article 78 Does Not Provide a Viable Recourse for Mr. Taveras

       151.    The standard in an Article 78 proceeding is whether the [government’s] decision

was “arbitrary and capricious”. See, O’Brien v. Keegan, 87 N.Y.2d 436, 439-40, 663 N.E.2d

316, 639 N.Y.S.2d 1004 (1996)(citing N.Y. Penal Law § 400.00) (A licensing officer’s decision

will not be disturbed unless it is arbitrary and capricious).

       152.    An Article 78 proceeding is not a viable option for Mr. Taveras to seek recourse

for violations of his pre-existing right to self-defense in his home, as protected by the second

Amendment.

       153.    The limited scope of an Article 78 proceeding – a wholly inapposite legal

standard - precludes and prevents a court from considering whether the government’s actions

violate a pre-existing, fundamental right protected by the United States Constitution.

                            INJUNCTIVE RELIEF ALLEGATIONS

       154.    Mr. Taveras is being continuously injured, in fact, by (1) 38 RCNY 3-03(f), 38

RCNY 3-03(g), and NYC 10-303(a)(2), NYC 10-303(6), NYC 10-303(7), NYC 10-303(9), and

NYC 10-303(g); (2) the defendants’ enforcement of 38 RCNY 3-03(f), 38 RCNY 3-03(g), and

NYC 10-303(a)(2), NYC 10-303(6), NYC 10-303(7), NYC 10-303(9), and NYC 10-303(g); and

(3) the defendants’ determination that his past circumstances constitute “other good cause”

and/or “lack of moral character” sufficient to warrant denial of his application for a

Rifle/Shotgun permit, each of which interfere with Mr. Taveras’ preexisting right to possess

firearms in his home for self-defense as protected by the Second Amendment.



                                                  27
         Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 28 of 34



        155.    Mr. Taveras is suffering irreparable harm by the deprivation of a core Second

Amendment right and will continue to suffer such harm without the requested relief.

        156.    Mr. Taveras is suffering irreparable harm by the deprivation of his basic human

rights as protected by the Fourteenth Amendment and will continue to suffer such harm without

the requested relief.

        157.    Mr. Taveras is suffering irreparable harm by having to choose between exercising

his Second Amendment rights and being subject to criminal prosecution.

        158.    Mr. Taveras should not have to risk criminal prosecution in order to exercise his

core fundamental right to possess arms for self-defense at home.

        159.    The defendants deny the allegations stated herein.


                                               COUNT I
                        38 RCNY 3-303 (f) AND (g) SUBSTANTIALLY BURDEN A
                               CORE SECOND AMENDMENT RIGHT

        160.    Repeats and realleges paragraphs “1” through and including “159” as if set forth

in their entirety herein.

        161.    38 RCNY 3-303 (f) and (g) individually and collectively substantially burden a

core pre-existing right protected by the Second Amendment, to wit, the right to possess rifles and

shotguns in the home for self-defense.

        162.    38 RCNY 3-303 (f) and (g) individually and collectively should be enjoined and

stricken as unconstitutional on their face, and as applied to the plaintiff, as they violate

constitutional rights protected by the Second Amendment, 42 U.S.C. §1983.

        163.    The defendants’ implementation and enforcement of 38 RCNY 3-303 (f) and (g)

collectively and individually substantially burdens a core pre-existing right protected by the




                                                  28
           Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 29 of 34



Second Amendment, to wit, the right to possess firearms for self-defense in the home generally

and as applied to the plaintiff.

                                              COUNT II
                         NEW YORK CITY ADMINISTRATIVE CODES
                    10-303(a)(2), 10-303(6), 10-303(7), 10-303(9), AND 10-303(g)
               SUBSTANTIALLY BURDEN A CORE SECOND AMENDMENT RIGHT

        164.     Repeats and realleges paragraphs “1” through and including “163” as if set forth

in their entirety herein.

        165.     NYC 10-303(a)(2), NYC 10-303(6), NYC 10-303(7), NYC 10-303(9), and NYC

10-303(g) individually and collectively substantially burden a core pre-existing right protected

by the Second Amendment, to wit, the right to possess rifles and shotguns in the home for self-

defense.

        166.     NYC 10-303(a)(2), NYC 10-303(6), NYC 10-303(7), NYC 10-303(9), and NYC

10-303(g) individually and collectively should be enjoined and stricken as unconstitutional on

their face, and as applied to the plaintiff, as they violate constitutional rights protected by the

Second Amendment, 42 U.S.C. §1983.

        167.     The defendants’ implementation and enforcement of NYC 10-303(a)(2), NYC 10-

303(6), NYC 10-303(7), NYC 10-303(9), and NYC 10-303(g) collectively and individually

substantially burden a core pre-existing right protected by the Second Amendment, to wit, the

right to possess firearms for self-defense in the home generally and as applied to the plaintiff.

                                        COUNT III
                          38 RCNY 3-303 (f) AND (g) VIOLATE THE
                     FOURTEENTH AMENDMENT RIGHT TO DUE PROCESS

        168.     Repeats and realleges paragraphs “1” through and including “167” as if set forth

in their entirety herein.




                                                  29
         Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 30 of 34



        169.     38 RCNY 3-303 (f) and (g) individually and collectively violate the pre-existing

right to procedural due process protected by the Fourteenth Amendment.

        170.     As such, 38 RCNY 3-303 (f) and (g) individually and collectively should be

enjoined and stricken as unconstitutional on their face, and as applied to the plaintiff, as they

violate constitutional rights protected by the Fourteenth Amendment, 42 U.S.C. §1983.

        171.     The defendants’ implementation and enforcement of 38 RCNY 3-303 (f) and (g)

collectively and individually violates the Fourteenth Amendment right to procedural due process,

generally and as applied to the plaintiff.

                                       COUNT IV
        NEW YORK CITY ADMINISTRATIVE CODES 10-303(a)(2), 10-303(6), 10-303(7),
              10-303(9), AND 10-303(g) VIOLATE THE PLAINTIFF’S
               FOURTEENTH AMENDMENT RIGHT TO DUE PROCESS

        172.     Repeats and realleges paragraphs “1” through and including “171” as if set forth

in their entirety herein.

        173.     NYC 10-303(a)(2), NYC 10-303(6), NYC 10-303(7), NYC 10-303(9), and NYC

10-303(g) individually and collectively violate the pre-existing right to procedural due process

protected by the Fourteenth Amendment.

        174.     NYC 10-303(a)(2), 10-303(6), 10-303(7), 10-303(9), and 10-303(g) individually

and collectively should be enjoined and stricken as unconstitutional on their face, and as applied

to the plaintiff, as they violate constitutional rights protected by the Fourteenth Amendment, 42

U.S.C. §1983.

        175.     The defendants’ implementation and enforcement of NYC 10-303(a)(2), NYC 10-

303(6), NYC 10-303(7), NYC 10-303(9), and NYC 10-303(g) collectively and individually

violates the Fourteenth Amendment right to procedural due process generally and as applied to

the plaintiff.

                                                 30
         Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 31 of 34



                                            COUNT V
        THE DEFENDANTS’ ENFORCEMENT OF PENAL LAWS §265.01(1), §265.01-b,
           §265.02(5)(i), §265.03(2), §265.04(2), §265.15(6) SUBSTANTIALLY
                    BURDENS A CORE SECOND AMENDMENT RIGHT

        176.    Repeats and realleges paragraphs “1” through and including “175” as if set forth

in their entirety herein.

        177.    The defendants’ enforcement and implementation of criminal penalties under

Penal Laws §265.01(1), §265.01-b, §265.02(5)(i), §265.03(2), §265.04(2), §265.15(6) violate the

plaintiff’s civil rights, as protected by the Second Amendment, by forcing him to choose between

exercising a core fundamental right to possess arms for self-defense in his home and being

subject to criminal prosecution.

        178.    Penal Laws §265.01(1), §265.01-b, §265.02(5)(i), §265.03(2), §265.04(2),

§265.15(6) should be enjoined and stricken as unconstitutional as applied to the plaintiff and

other law-abiding individuals with no enumerated prohibitors to firearm possession who possess

rifles and shotguns in their home for self-defense but have been denied a Rifle/Shotgun permit

by the NYPD License Division based on 38 RCNY §3-303 (f), 38 RCNY §3-303 (g), NYC 10-

303(a)(2), NYC 10-303(6), NYC 10-303(7), NYC 10-303(9), and/or NYC 10-303(g) collectively

and/or individually, as law-abiding individuals should not have to choose between exercising a

core right protected by the Second Amendment and being subject to criminal prosecution.

        179.    The defendants’ implementation and enforcement of criminal penalties under

Penal Laws §265.01(1), §265.01-b, §265.02(5)(i), §265.03(2), §265.04(2), and/or §265.15(6)

constitutes a continuous violation of core fundamental human rights protected by the Second

Amendment, to wit, the pre-existing right to possess firearms for self-defense in the home,

generally and as applied to the plaintiff.




                                                31
         Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 32 of 34



                                           COUNT VI
                38 RCNY 3-03(F), 38 RCNY 3-03(G), NYC 10-303(A)(2), NYC 10-303(6),
                       NYC 10-303(7), NYC 10-303(9), AND NYC 10-303(g)
                           ARE PREEMPTED BY PENAL LAW §400.00

        180.     Repeats and realleges paragraphs “1” through and including “179” as if set forth

in their entirety herein.

        181.     Penal Law §400.00, et seq, is the exclusive statutory mechanism for such firearm

licensing and preempts local laws.

        182.     The licensing of rifles and shotguns pursuant to, inter alia, 38 RCNY 3-303 (f),

38 RCNY 3-303 (g), NYC 10-303(a)(2), NYC 10-303(6), NYC 10-303(7), NYC 10-303(9),

and/or NYC 10-303(g) collectively and/or individually, are pre-empted by Penal Law §400.00, et

seq. and should be declared a nullity.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that judgment be entered in his favor and against the

defendants as follows:


            •    An Order preliminarily and permanently enjoining the defendants, their officers,

            agents, servants, employees, and all persons acting in concert with the defendants

            who receive actual notice of the injunction, from enforcing and implementing 38

            RCNY 3-303 (f), 38 RCNY 3-303 (g), NYC 10-303(a)(2), NYC 10-303(6), NYC 10-

            303(7), NYC 10-303(9), and/or NYC 10-303(g) collectively and individually;

            •    An Order preliminarily and permanently enjoining Defendants, their officers,

            agents, servants, employees, and all persons acting in concert with Defendants who

            receive actual notice of the injunction, from enforcing Penal Law §265.01(1),

            §265.01-b, §265.02(5)(i), §265.03(2), §265.04(2), §265.15(6) against law-abiding

            individuals with no enumerated prohibitors to firearm possession under state or

                                                 32
Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 33 of 34



  federal law rifles and/or shotguns in their residence for self-defense but have been

  denied a Rifle/Shotgun Permit by the NYPD License Division based on 38 RCNY 3-

  303 (f), 38 RCNY 3-303 (g), NYC 10-303(a)(2), NYC 10-303(6), NYC 10-303(7),

  NYC 10-303(9), and/or NYC 10-303(g) collectively and/or individually;

  •   A declaration that 38 RCNY 3-303 (f), 38 RCNY 3-303 (g), NYC 10-303(a)(2),

  NYC 10-303(6), NYC 10-303(7), NYC 10-303(9), and/or NYC 10-303(g)

  individually and collectively are unconstitutional on their face, and as applied to the

  plaintiff, as they each unduly burden and violate fundamental pre-existing rights

  protected by the Second Amendment to the United States Constitution;

  •   A declaration that 38 RCNY 3-303 (f), 38 RCNY 3-303 (g), NYC 10-303(a)(2),

  NYC 10-303(6), NYC 10-303(7), NYC 10-303(9), and/or NYC 10-303(g) are

  nullities and preempted by NYS Penal Law §400.00, et seq.;

  •   A declaration that New York Penal Codes Penal Law §265.01(1), §265.01-b,

  §265.02(5)(i), §265.03(2), §265.04(2), and §265.15(6) are unenforceable against

  eligible, law-abiding individuals who have no enumerated state or federal statutory

  prohibitors to firearm possession, possess rifles and/or shotguns in their residence but

  have been denied a Rifle/Shotgun Permit by the NYPD License Division under the

  provisions of 38 RCNY 3-303 (f), 38 RCNY 3-303 (g), NYC 10-303(a)(2), NYC 10-

  303(6), NYC 10-303(7), NYC 10-303(9), and/or NYC 10-303(g) collectively and/or

  individually;

  •   Reasonable statutory attorney’s fees, costs, and disbursements, under 42 U.S.C.

  §1988 and any other applicable law;

  •   Damages in at least a nominal amount; and


                                       33
        Case 1:20-cv-01200-KPF Document 13 Filed 04/06/20 Page 34 of 34



          •   Grant such further and alternative relief as the Court deems just and proper.

Respectfully submitted,


Dated: April 2, 2020
       Scarsdale, New York                          THE BELLANTONI LAW FIRM, PLLC
                                                    Attorneys for Plaintiff

                                                    ________/s/________________________
                                                    Amy L. Bellantoni (AB3061)
                                                    2 Overhill Road, Suite 400
                                                    Scarsdale, New York 10583
                                                    abell@bellantoni-law.com
                                                    (914) 367-0090 (t)
                                                    (888) 763-9761 (f)




                                               34
